SHEPHERD, J.,
dissenting.
I would deny the Public Defender’s motion to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and: (a) order the appellant to supplement the record with transcripts of the pre-trial hearings of February 23, 2011, and/or March 7, 2011, and/or April 26, 2011; and (b) order full briefing on the following issues: (1) whether the inquiry made by the trial court regarding the State’s failure to provide the recording of U.V.’s statement complied with Richardson v. State, 246 So.2d 771 (Fla.1971), and (2) whether the trial court abused its discretion in refusing to exclude evidence of statements allegedly made by U.V. to the police, thereby forcing U.V. to choose between his rights to a speedy trial and his right to complete discovery.